Title: To George Washington from Colonel Hugh Hughes, 20 November 1777
From: Hughes, Hugh
To: Washington, George



Kennedy’s, 3 Miles from Peekskill Landing [N.Y.]20th November 1777
Sir,

Agreeable to my Promise, in General McDougall’s, which I expect your Excellency is acquainted with by this Time, I am with Col. Hamilton, who I find very ill of a nervous Fever, the Event of which the Doctrors say is altogether uncertain, but rather think the Prospect in his Favour.
He is well supplied with Hospital Stores from the Fishkill, and I have taken Care that other Necessaris are furnish’d.
One or other of the Gentlemen of the Faculty is constantly with him, and sometimes more, which is the Case at present. Doctr Eustis & Holmes being both here.
At Times he has been a little delirious, but not so now.
The Doctors have blister’d him with some Success, as he seems to be relievd in some Measure this Morning.
It is now eight Days, at least, since he was taken ill.
I expect to return in two or three Days from the Plains, and shall pay the utmost Attention to his Situation Rank and Merit.
An excellent Nurse is provided, and the House is good, tho’ the People not the most eligible.
One of our Department just now informs me that a Ship & Galley are in Sight of Kingsferry. I intend to apply for a Guard as soon as I can see the General, for we have no Troops at this Post, and, if the Ships come up, a Party may be sent on Shore and carry the Colonel off, as they will undoubtedly be informd of his Situation. I am, with the greatest Respect, your Excellency’s most Obdnt and very Humble Sevt

Hugh Hughes

